The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On April 3, 2001, you submitted to us a summary statement for the petition submitted by Steven L. Reed regarding a proposed constitutional amendment for rail passenger service.  The summary statement, prepared pursuant to Section 116.334, RSMo Supp. 1999, is as follows:
  Shall article IV, section 30 of the Missouri Constitution be amended to provide for a one-tenth of one-percent sales tax on motor vehicle fuel, the proceeds of which shall be used to develop rail passenger service in Missouri?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
JEREMIAH W. (JAY) NIXON
Attorney General
Attached is Missouri Attorney General Opinion Letter No. 170-2001 issued on April 13, 2001.  For purposes of indexing, we are summarizing the opinion as follows:
  Review and approval of legal content and form of a summary statement for initiative petition pursuant to Section 116.334, RSMo Supp. 1999, regarding a proposed constitutional amendment for rail passenger service.
We are indexing the opinion under the heading: Initiatives.